DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-16 in the reply filed on 1/4/21 is acknowledged.  Thus, claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse.    
Further, Applicant elects species of Fig. 10-13 (claims 19-16) with traverse is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Furthermore, Applicant's election with traverse of Species IA and IB in the reply filed on 1/4/21 is acknowledged.   The traversal is on the ground(s) that no serious burden on the examiner exists in examining claims of both groups of inventions. This is not found persuasive because Applicant has not provided any showing or evidence to support such a conclusion. Clearly, consideration of additional claims drawn to one or more distinct groups of inventions in diverse categories of subject matter (as indicated in the OA dated 1/4/21) mandates different fields of search with the associated concomitant hundreds to thousands of patent and time-consuming evaluations of those patents which gives rise to a sizeable burden on the examiner. Applicant has not established that the inventions of Species IA-IB are not distinct.  The requirement is still deemed proper and is therefore made FINAL.
Therefore, claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species IA, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/4/22.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “die body” (see claim 1, line 3) respectively, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Note that it appears that the 70a and 70b represent the broadly claimed body, please clarify.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Since the related parent application under the heading “cross reference to related application” (see under the title) has been matured into a patent, therefore the application should be updated 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lancaster (3696509) or in an alternative is/are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster as advanced above.
Lancaster discloses the claimed wire stripping die configured to be coupled to a crimping tool, the stripping die comprising: 
a die body (combine of A+B die portions) having a first side and a second side A-B, the die body including a first portion and a second portion, the first portion including a first groove (center groove of A)  and the second portion including a second groove (center groove of  die B), the first groove and the second groove cooperating to form an opening extending between the first side and the second side, the opening extending along an opening axis (longitudinal axis of  A/B) and configured to receive a wire to be stripped (see Fig. 1); 
a peripheral ridge 31a/31b protruding from a surface of the opening toward the opening axis by a first distance, the peripheral ridge positioned adjacent a first side of the die body, the peripheral ridge extending along at least a portion of the perimeter of the opening and extending at least partially around the opening axis (see Fig. 2); and 
a longitudinal ridge 25b protruding from the surface of one of the first groove and the second groove, the longitudinal ridge protruding toward the opening axis, the longitudinal ridge extending parallel to the opening axis continuously from the peripheral ridge to the second side of the die body B (see Fig 2).  Therefore, the above limitations are met by the Lancaster reference.


    PNG
    media_image1.png
    473
    320
    media_image1.png
    Greyscale


Limitations of dependent claims 10-13 are also clearly met by the above (see Fig. 2 of the applied prior art to Lancaster.  
Claim 14 does not recite any further structure feature and therefore, the prior art appears to be met such intended use where the first distance is “configured to be approximately equal to a thickness of an insulation material of a conducting wire of this claim.

Conclusion
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
mt